Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with BRIAN L. REPPER on 07/22/2021.

The claims should be amended as follows:

Claim 3 should be amended as follow:
3.    (Currently Amended) The motion analysis apparatus according to claim 1, wherein an action of the user includes at least one of (i) an action using at least one of an inertial force and a body of the user, and (iii) an action using muscle strength of the body of the user.

Claim 5 should be amended as follow:
5.    (Currently Amended) The motion analysis apparatus according to claim 1, wherein the display displays information regarding the braking action within the one cycle along with the information regarding the propulsion force.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Uchida et al (U.S 20160035229) teaches a motion analysis apparatus for use with a user, comprising: an inertial sensor configured to capture a motion of the user when walking or running, a processor configured to analyze motion information in walking or running of the user by using captured information from the inertial sensor to calculate a propulsion force for each action occurring during the one cycle of walking or running; and display information regarding the calculated propulsion force for each action occurring during the one cycle of walking or running, and (b) provide advice based on the calculated propulsion force for each action occurring during the one cycle of walking or running.
The prior art does not teach, disclose, and/or fairly suggest the processor is configured to separately calculate a propulsion force for each action including: (i) a braking action, (ii) an action involving returning the leg, (iii) an action of stretching the leg or ankle, which occurs during the one cycle of walking or running.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.